          Case 3:20-cv-01014-MEM Document 13 Filed 11/02/20 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

FRANCISZEK BYSTRON,                     :

                   Plaintiff            :    CIVIL ACTION NO. 3:20-1014

          v.                            :         (JUDGE MANNION)

ANGELA HOOVER, et al.,                  :

                  Defendants            :


                               MEMORANDUM

      Presently before the court is the October 15, 2020 Report and

Recommendation (“Report”) of Magistrate Judge Martin C. Carlson, (Doc.

12), which recommends that the complaint of pro se plaintiff Franciszek

Bystron be dismissed without prejudice under Fed.R.Civ.P. 41(b) for failure

to prosecute.1 The Report finds that despite the court’s orders, plaintiff failed

to file a proper complaint stating his specific allegations and claims, and



      1
        It appears that plaintiff, an ICE detainee, seeks injunctive relief
regarding the conditions of his confinement due to a violation of the Fifth
Amendment’s Due Process Clause. See Alirio R.R. v. Correia, 2020 WL
3249109 (D. N.J. June 15, 2020) (The Court predicted that “the Third Circuit
will find, at minimum, that [civil immigration detainee alleging unconstitutional
conditions of confinement] can proceed under either Section 2241 or Bivens
(for injunctive relief).” “Civil immigration detainees are entitled to the same
due process protections as pretrial detainees when the conditions of
confinement fall below constitutional minimums.” Id. at *11 (citing E.D. v.
Sharkey, 928 F.3d 299, 306-07 (3d Cir. 2019)).
            Case 3:20-cv-01014-MEM Document 13 Filed 11/02/20 Page 2 of 3




failed to file a motion for leave to proceed in forma pauperis. To date, the

defendants have not been served since no proper pleading was filed by the

plaintiff. No objections have been filed to the Report, and the time within

which objections were due has expired. For the following reasons, the

Report, (Doc. 12), will be ADOPTED and, plaintiff’s complaint, (Doc. 1), will

be DISMISSED WITHOUT PREJUDICE.2



   I.        STANDARD OF REVIEW

        Where no objections are made to a report and recommendation, the

court should, as a matter of good practice, “satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.”

Fed.R.Civ.P. 72(b), advisory committee notes; see also Univac Dental Co.

v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (2010) (citing Henderson

v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give

some review to every Report and Recommendation)). Nevertheless, whether

timely objections are made or not, the district court may accept, not accept

or modify, in whole or in part, the findings or recommendations made by the

magistrate judge. 28 U.S.C. §636(b)(1); M.D.Pa. Local Rule 72.3.

        2
        Since Judge Carlson stated the full procedural history of this case in
his Report, and since the plaintiff did not object to it, the court will not repeat
it herein.

                                        -2-
              Case 3:20-cv-01014-MEM Document 13 Filed 11/02/20 Page 3 of 3




     II.       DISCUSSION

             Judge Carlson analyzes the factors under Poulis v. State Farm Fire

and Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984), and correctly applies the

facts of this case to them, and explains why the plaintiff’s action should be

dismissed without prejudice under Rule 41(b) due to his failure to prosecute.

Thus, the court will not rehash this thorough explanation in the Report.

             The court has reviewed the reasons presented by Judge Carlson for

recommending that the plaintiff’s complaint be dismissed without prejudice,

and because the court agrees with the sound reasoning that led the Judge

to the conclusions in his Report and finds no clear error on the face of the

record, the court will adopt the Report in its entirety.



     III.      CONCLUSION

             In light of the foregoing, Judge Carlson’s Report, (Doc. 12), will be

ADOPTED IN ITS ENTIRETY, and plaintiff’s complaint, (Doc. 1), will be

DISMISSED WITHOUT PREJUDICE. An appropriate order shall follow.



                                             s/   Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge
DATE: November 2, 2020
20-1014-01




                                          -3-
